EXHIBIT 10-40



AMENDMENT TO EMPLOYMENT AGREEMENT


Agreement made as of the 27th day of September, 2000, between NIAGARA MOHAWK
POWER CORPORATION (the “Company”) and [INSERT NAME] (the “Executive”).



WHEREAS, the Company and the Executive have entered into an Agreement made as of
[DATE] (the “Employment Agreement”) with respect to the terms and conditions of
the Executive’s employment; and



WHEREAS, the Company and the Executive desire to amend the Employment Agreement
in certain respects:



NOW, THEREFORE, the Company and the Executive hereby agree that the Employment
Agreement is amended in the following respects:



1.     Paragraph 1 is amended by amending the last sentence thereof to read as
follows:

Notwithstanding any such notice by the Company and Holdings, this Agreement
shall remain in effect for a period of thirty-six months from the date of a
Change in Control or, if longer, for a period of thirty-six months after the
consummation of the transaction approved by the Company’s shareholders which is
a Change in Control pursuant to Subparagraph (3) of Schedule B, unless such
notice was given at least eighteen months prior to the date of the Change in
Control.



2.     Paragraph 4d is amended by amending the first sentence thereof to read as
follows:

If any of the following events, any of which shall constitute “Good Reason,”
occurs within thirty-six months after a Change in Control, or, if later, within
thirty-six months after the consummation of the transaction approved by the
Company’s shareholders which is a Change in Control pursuant to Subparagraph (3)
of Schedule B, the Executive, by notice of the Company, may voluntarily
terminate the Executive’s employment for Good Reason within ninety (90) days
after the Executive both (i) has or should have had knowledge of conduct or an
event allegedly constituting Good Reason, and (ii) has reason to believe that
such conduct or event could be grounds for Good Reason.



3.     Paragraph 4g is amended by amending the first sentence of Paragraph 4g to
read as follows:

In the event that the Executive’s employment is terminated following a Change in
Control, either by the Company without Cause or by the Executive for Good
Reason, the Company or Holdings shall pay the Executive a lump sum severance
benefit, equal to four years’ base salary at the rate in effect as of the date
of termination; provided, however, that if the Change in Control occurs by
reason of the event specified in Subparagraph (3) of Schedule B, (i) if such
termination is by the Company without Cause, the Executive shall only receive
the amount provided for in paragraph 4f unless and until the consummation of the
transaction approved by the Company’s shareholders, at which time the Executive
shall be paid the difference between four years’ base salary and the amount
provided for in paragraph 4f and (ii) if such termination is by the Executive
for Good Reason, only two years' base salary shall be paid unless and until the
consummation of the transaction approved by the shareholders of the Company, at
which time the additional two years’ base salary shall be paid.



IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.


NIAGARA MOHAWK POWER CORPORATION



                                                                                
                  By:  /s/David J. Arrington                                
[INSERT EXECUTIVE’S NAME]                                                   
David J. Arrington
                                                                           
                              Senior Vice President - Human Resources
                                                                           
                              and Chief Administrative Officer
